Citation Nr: 9912555	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension Benefits in the amount of $8,830, 
to include the question of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
May 1946.

This matter arises from various decisions rendered since 
March 1997 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises at the St. Louis, 
Missouri, Regional Office (RO).  In the aggregate, these 
denied the benefit now sought on appeal.  The veteran was 
declared incompetent by VA in February 1995.  The appellant 
is the veteran's spouse and the payee of his VA monetary 
benefits.  During the pendency of this appeal, the appellant 
requested a personal hearing before a traveling member of the 
Board of Veterans' Appeals (Board).  Such a hearing was 
conducted before the undersigned on January 13, 1999; a 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  In August 1994, the veteran applied for Improved 
Disability Pension Benefits; he reported annual Social 
Security benefits in the amount of $7,849, his spouse's 
annual earnings of $30,506, his family's other income 
totaling $865, and medical expenses totaling $23,766.  

2.  In October 1994, the regional office determined that the 
veteran was entitled to Improved Disability Pension Benefits 
plus an additional allowance for aid and attendance effective 
September 1, 1994.  In addition, it was determined that the 
veteran had three dependents, to include his spouse and two 
children.  Based upon his income, expenses, and the number of 
his dependents, he was awarded pension in the amount of $141 
monthly effective September 1, 1994, and $163 monthly 
effective December 1, 1994.  

3.  As a result of the income and expenses reported by the 
veteran in April 1996, his pension rate was increased to $473 
monthly effective retroactively from February 1, 1995, $493 
for the month of December 1995, and $216 monthly effective 
January 1, 1996.  

4.  Following an income verification match with the Internal 
Revenue Service, it was determined that the veteran and his 
spouse had additional income for 1994 in the form of interest 
income and distributions from an individual retirement 
account; together with his other income and expenses, this 
gave him countable income for VA pension purposes for 1994 
totaling $42,980.  The income verification match also 
indicated that the veteran and the appellant had similar 
income during 1995.  In each instance the veteran's countable 
income exceeded the maximum annual income limitation.  

5.  As a result of the supplemental income and expense 
information received pursuant to the income verification 
match, the RO determined that the veteran had not been 
entitled to Improved Disability Pension Benefits effective 
September 1, 1994; his pension was terminated effective that 
date, and an overpayment of $8,830 ensued.

6.  The overpayment of Improved Disability Pension Benefits 
in the amount of $8,830 was not the result of fraud, 
misrepresentation, or bad faith by the appellant.  

7.  The overpayment of Improved Disability Pension Benefits 
in the amount of $8,830 is the result of inaccurate reporting 
of family income by the veteran and the appellant; the 
overpayment, therefore, is due to fault on their part.

8.  The veteran's monthly income and expenses are roughly 
equal; collection of the indebtedness, therefore, would 
result in undue economic hardship.  


CONCLUSION OF LAW

The overpayment of Improved Disability Pension Benefits in 
the amount of $8,830 was properly created and waiver of 
recovery of overpayment would not be against the principles 
of equity and good conscience.  38 U.S.C.A. §§ 1521, 5107, 
5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965, 3.23(a)(2), 
3.271(a), 3.660(a)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed, and that the 
case is ready for appellate consideration.  See 38 U.S.C.A. 
§ 5107(a).  

The appellant has questioned the validity of the indebtedness 
at issue; as such, the threshold question is whether the 
overpayment of Improved Disability Pension Benefits in the 
amount of $8,830 was properly created.  See Schaper v. 
Derwinski, 1 Vet.App. 430, 434 (1991).  The overpayment at 
issue arose as a result of the veteran's failure to report 
interest income received by his spouse during the years 1994 
and 1995, in addition to funds paid to the veteran as 
distribution from an individual retirement account during 
those years.  Both interest received by the appellant and the 
distribution of funds received by the veteran during 1994 and 
1995 constituted countable income for pension purposes.  See 
38 C.F.R. § 3.271(a) (1998).  The additional income received, 
but not timely reported, gave the veteran countable income 
well in excess of the maximum annual income limitations 
specified by law for the years in question.  See 38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. § 3.23(a)(2) (1998).  Thus, 
because the veteran's countable income exceeded the maximum 
applicable income limitation effective September 1, 1994, his 
pension benefits were properly terminated; the ensuing 
indebtedness, therefore, was properly created.  See 38 C.F.R. 
§ 3.660(a)(2) (1998).  

Given that the overpayment of Improved Disability Pension 
Benefits in the amount of $8,830 was properly created, it 
must be determined whether the overpayment resulted from 
fraud, misrepresentation, or bad faith by the appellant.  The 
RO considered the facts in this case, and concluded that none 
of the foregoing circumstances existed.  Notwithstanding 
this, however, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 
6 Vet.App. 544, 546 (1994).  The record in general and, more 
specifically, the testimony given by the appellant in January 
1999, discounts any knowingly wrongful action by the veteran 
or the appellant in the creation of the indebtedness.  The 
record indicates that the appellant and the veteran 
consistently reported the information specifically requested 
on the annual eligibility verification reports submitted to 
them by VA for completion.  The overpayment, as previously 
mentioned, resulted from their receipt of monies that 
ordinarily would not be considered as income; moreover, the 
appellant testified that she was not aware that these monies 
constituted income for VA purposes.  Nor was she aware of her 
duty to report them as received.  As such, there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant and the veteran in the creation of the 
indebtedness.  However, their oversight does not discount 
fault on their part.  But for their failure to report the 
income that led to the overpayment at issue, the debt would 
not have arisen.  

Although the appellant and the veteran were at fault in the 
creation of the indebtedness, the more pressing question is 
whether its collection would violate the principles of equity 
and good conscience.  In this regard, there shall be no 
recovery of such an indebtedness under laws administered by 
the Secretary of Veterans Affairs when it is determined that 
such recovery would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  See 38 C.F.R. § 1.965(a).  In 
making such a decision, consideration will be given to not 
only the relative fault of the debtor, but whether the 
collection of the indebtedness would deprive the debtor of 
life's basic necessities, whether recovery would nullify the 
objective for which benefits were intended, or whether 
failure to make restitution would result in unfair gain to 
the debtor.  Id. 

Thus, notwithstanding fault by the veteran and the appellant 
in the creation of the indebtedness, the question arises as 
to whether collection of the overpayment would deprive them 
of life's basic necessities.  The latest information of 
record regarding the veteran's family's income and expenses 
is reflected in testimony given by the appellant at a 
personal hearing before the undersigned in January 1999.  
Therein, she testified that the combined monthly income of 
her and the veteran is roughly $1,900; monthly expenses are 
roughly the same.  The latter includes expenses incurred by 
the veteran on a regular basis to cover the cost of his 
nursing home care.  Given that their monthly net income and 
monthly expenses are virtually identical, it must be 
concluded that collection of the instant indebtedness would 
deprive the appellant and the veteran of at least some of 
life's basic necessities.  Thus, it would be an undue 
economic hardship for them to repay this debt.  Moreover, 
there is no indication that the veteran was unjustly enriched 
by his receipt of VA pension benefits; these funds ultimately 
were used to offset his medical and nursing home expenses.

In view of the foregoing, recovery of the Improved Disability 
Pension overpayment of $8,830 would be against the principles 
of equity and good conscience, notwithstanding the relative 
fault of the appellant and the veteran in the creation of the 
debt.  In this case, fault is overridden by other equitable 
considerations.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension Benefits in the amount of $8,830, 
is warranted; therefore, the appeal is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals




 

